Citation Nr: 1621889	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right thumb arthritis from May 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from August 2000 through January 2006 and from September 2007 through February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for a right thumb tendon disorder with chronic pain and weakness, effective February 28, 2008, with a non-compensable initial disability rating.  The Veteran perfected a timely appeal in which he challenged the assigned initial disability rating.

In the course of subsequent development, the RO issued an April 2011 rating decision in which it granted the Veteran a higher 10 percent disability rating, effective from February 16, 2011.  In a May 2012 decision, the RO assigned a temporary total 100 percent disability rating for convalescence following right thumb surgery, effective from February 10, 2012, followed by reassignment of the 10 percent disability rating, effective from May 1, 2012.  Through this history, the Veteran has maintained his appeal for higher disability ratings.

Testimony was received from the Veteran during an October 2014 video conference hearing.  A transcript of this testimony is associated with the claims file.

In December 2014, the Board granted a higher 10 percent initially disability rating for right thumb arthritis for the period from February 28, 2008 (the effective date for service connection for that disability) through February 16, 2011.  The Board denied, however, the Veteran's claim for a disability rating higher than 10 percent for the period from February 16, 2011 through February 9, 2012.  The question of whether the Veteran is entitled to a disability rating higher than 10 percent for the period from May 1, 2012 (the date on which previously awarded temporary total 100 percent disability benefits expired) was remanded for further development.  Such development was to include:  obtaining the records for additional treatment identified by the Veteran; affording the Veteran a new VA examination; and, readjudication of the issue on appeal by the Agency of Original Jurisdiction (AOJ).

The development directed in the December 2014 remand has been performed.  The matter now returns to the Board for de novo review.


FINDING OF FACT

From May 1, 2012, the Veteran's right thumb arthritis has been manifested primarily by chronic pain and decreased right hand strength; however, full right hand, finger, and thumb motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for right thumb arthritis from May 1, 2012 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5228 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, a pre-rating January 2009 letter notified the Veteran of the information and evidence needed to substantiate his claim for service connection for a right thumb disorder.  As the issue on appeal stems from the RO's grant of service connection and assigned initial disability rating, the January 2009 notice would also apply to the "downstream" issue on appeal.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claims submissions, lay statements, identified and relevant private treatment records, VA treatment records, and hearing transcript have been associated with the record.  During the appeal period at issue, the Veteran was afforded a VA examination of his right thumb and hand in September 2015.  That examination, considered along with the other evidence of record, is fully adequate for the purposes of determining the symptoms and severity of his right thumb disability for all appeal periods contemplated by this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where there is a question as to which of two ratings applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA's defined and consistently applied policy is to administer the law under a broad interpretation; however, in a manner that is consistent with the facts shown in each case.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Pertinent to the appeal period at issue here, a May 2012 VA treatment record notes that the Veteran was reporting significantly improved pain in the MP joint of his right thumb.  He reported also that he had returned to work on a full-time basis following surgery in February 2012, but still, was noticing paresthesias throughout the dorsal aspect of the thumb.  A physical examination at that time showed stable MP joint fusion and no evidence of joint laxity.  Palpation over the surgical incision did produce a pinpoint area of paresthesia.  A Lidocaine injection was administered.

Pursuant to the Board's remand, the Veteran was afforded a new VA examination of his right thumb in September 2015.  At that time, he reported having ongoing pain since his previous March 2012 VA examination and that he was having occasional flare-ups which lasted for up to a few hours after use of his right (dominant) hand.  In terms of function, however, he demonstrated the ability to hold a pen and to complete a form without much difficulty.  Still, he reported that his thumb disability interfered with his ability to grip and pull things with his right hand.  He also reported regularly using a brace on his right thumb.

On examination, the Veteran demonstrated normal ranges of motion in his right hand, fingers, and thumb.  No gap was evident between the thumb pad and the fingers during thumb motion.  Also, there was no evident gap between the finger and proximal transverse crease of the hand during maximal finger flexion.  No pain was evident during use of the right hand, although tenderness was elicited by palpation over the MP joint of the thumb.  Repetitive use of the right hand and thumb was also not productive of any loss of function or motion.  No evidence of ankylosis was observed.  No flare-ups occurred during the examination.  Muscle strength tests revealed diminished right hand grip strength of 4/5.  A residual surgical scar was observed, measuring 6.0 centimeters by 0.2 centimeters.  The examiner described the scar as being non-tender and well-healed.

The examiner diagnosed right thumb fracture with tendon disruption.  In terms of function, the examiner opined that the Veteran likely experiences interference with writing, throwing ladders, pulling a hose, and carrying heavy tools due to diminished hand strength.

For all periods since May 1, 2012, the Veteran's right thumb disability has been rated as being 10 percent disabling pursuant to the criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5228.  Under DC 5228, which states the rating criteria for disabilities due to loss of motion of the thumb, a 10 percent disability rating is warranted where loss of thumb motion results in a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum schedular 20 percent disability rating is assigned for loss of thumb motion that causes a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Ratings under DC 5228 are the same, regardless of whether the disability in question involves the thumb on the major (dominant) or minor hand.  Id.

The Veteran has not urged expressly the application of any other specific rating criteria; regardless, the Board has considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that other criteria for rating thumb disabilities are available under DC 5224.  This criteria, however, contemplates disabilities due to ankylosis of the thumb.  Ankylosis has been defined as, "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 69 (4th ed. 1997)).  As discussed above, the evidence shows that there is no ankylosis in the Veteran's right thumb.  As such, DC 5224 is not applicable here.

Still other potentially applicable rating criteria are available under DC 5010, which pertains to traumatic arthritis that has been substantiated by x-ray findings.  To the extent that the evidence discussed below does indeed show radiological findings of traumatic arthritis in the Veteran's right thumb, DC 5010 may be applied in rating the Veteran's right thumb disability.  The Board notes, however, that the criteria under DC 5010 instruct that such disabilities are rated as degenerative arthritis.  In turn, DC 5003, which states the criteria for rating degenerative arthritis disabilities, provides that, disabilities rated under that code are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (in this case, DC 5228).  Where, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate rating code, a rating of 10 percent is warranted for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Additionally, DC 5003 provides that, even in the absence of limitation of motion, a 10 percent disability rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent disability rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  These ratings will not be combined with any ratings that are assigned on the basis of limited motion.

Disabilities of the musculoskeletal system, such as the Veteran's right thumb disability, are defined primarily by the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the evidence on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Here, the 10 percent disability rating already assigned from May 1, 2012 appears to contemplate the Veteran's right thumb pain, irrespective of demonstrated right thumb motion.  As such, DCs 5003 does not assist the Veteran in obtaining a higher disability rating for the appeal period at issue.

In view of the above, the Veteran's right thumb disability for the period from May 1, 2012 will be rated based strictly on the extent of demonstrated loss of right thumb motion, in accordance with the previously outlined criteria under DC 5228.  Here, the evidence shows that the Veteran has been able to demonstrate essentially normal motion of the right thumb and fingers, with no observable gap between the thumb pad and the fingers during thumb motion.  Given the evidence, the Veteran does not meet the criteria under DC 5228 for a disability rating higher than 10 percent for the period from May 1, 2012.

In considering the other provisions under 38 C.F.R., Parts 3 and 4, as mandated under Schafrath, the Board has also considered the application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the manifestations from the Veteran's right thumb disability and the associated loss of motion and other functional impairment depict an exceptional disability picture that renders inadequate the available schedular criteria.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board is mindful that the pain symptoms, weakness, and loss of strength in the right thumb have resulted in some difficulty in the Veteran performing his occupational duties as a fire fighter.  Nonetheless, the Veteran has been able to return to work on a full time basis.  Moreover, a comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the selected rating criteria reasonably describe the Veteran's disability levels and symptomatologies.  As discussed above, higher ratings are available under the selected code provisions; however, the Veteran's right thumb disability has not been productive of the manifestations or disability picture that even approximates the extent of lost motion contemplated for a higher disability rating under DC 5228.  As such, it cannot be said that the available schedular rating is inadequate.  Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected right thumb disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings in this case.

In view of the foregoing, the Veteran is not entitled to a disability rating in excess of 10 percent for right thumb arthritis prior from May 1, 2012.  This appeal is denied.  38 C.F.R. §§ 4.3, 4.7.



ORDER

A disability rating in excess of 10 percent for right thumb arthritis from May 1, 2012 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


